STATE OF MINNESOTA
                                                                      fl  April 13, 2016

                                 IN SUPREME COURT                          Om~EOF
                                                                       AJIIIBJA1EC ,       s
                                         A14-1384


In rePetition for Disciplinary Action against
Kristian Lee Oyen, a Minnesota Attorney,
Registration No. 386383.


                                        ORDER

       By order filed on September 30,2015, we suspended respondent Kristian Lee Oyen

from the practice of law for a minimum of 90 days, effective 14 days from the date of the

filing of the order. Respondent has filed an affidavit seeking reinstatement in which he

states that he has fully complied with the terms of the suspension order, except for

successful completion of the written examination required for admission to the practice of

law by the State Board of Law Examiners on the subject of professional responsibility.

The Director of the Office of Lawyers Professional Responsibility does not oppose the

request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Kristian Lee Oyen is conditionally reinstated to the practice of

law in the State of Minnesota, subject to his successful completion of the written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility, and is placed on disciplinary

probation for 2 years, subject to the following conditions:


                                             1
a.      Respondent shall cooperate fully with the Director's Office in its
efforts to monitor compliance with this probation. Respondent shall provide
the Director with a current mailing address and shall immediately notify the
Director of any change of address. Respondent shall promptly respond to the
Director's correspondence by the due date. Respondent shall cooperate with
the Director's investigation of any allegations of unprofessional conduct that
may come to the Director's attention. Upon the Director's request,
respondent shall authorize the release of information and documentation to
verify compliance with the terms of this probation.

b.      Respondent shall be supervised by a licensed Minnesota attorney
appointed by the Director to monitor compliance with the terms of this
probation. Respondent shall provide the Director with the names of four
attorneys who have agreed to be nominated as respondent's supervisor within
2 weeks from the date of the filing of the court's order. If, after diligent
effort, respondent is unable to locate a supervisor acceptable to the Director,
the Director will seek to appoint a supervisor. Until a supervisor has signed
a consent to supervise, respondent shall on the first day of each month
provide the Director with an inventory of active client files, as described in
paragraph c below. Respondent shall make active client files available to the
Director upon request.

c.      Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with probation. Respondent shall contact the supervisor
and schedule a minimum of one in-person meeting per calendar quarter. By
the first day of each month during probation, respondent shall provide the
supervisor with an inventory of all active client files. With respect to each
active file, the inventory shall disclose the client name, type of
representation, date opened, most recent activity, next anticipated action, and
anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly, or at such more frequent intervals as the
Director may reasonably request.

d.      Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and other
important communications from clients, courts, and other persons with an
interest in matters that respondent is handling, and that ensure that
respondent regularly reviews each and every file and completes legal matters
on a timely basis.

e.     Within 30 days from the date of the filing of the court's order,
respondent shall provide the Director and his probation supervisor, if any, a
written plan outlining office procedures designed to ensure that respondent



                                      2
       is in compliance with probation requirements. Respondent shall provide
       progress reports as requested.

       f.   Respondent shall abide by the Minnesota Rules of Professional
       Conduct.

       2.     By September 30, 2016, respondent shall comply with Rule 18(e)(3), Rules

on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate

Courts and serving upon the Director proof of respondent's successful completion of the

written examination required for admission to the practice of law by the State Board of

Law Examiners on the subject of professional responsibility. Failure to do so shall result

in automatic re-suspension pending proof of successful completion of the examination,

pursuant to Rule 18(e )(3 ), RLPR.

      Dated: April 13, 20 16                    BY THE COURT:




                                                David R. Stras
                                                Associate Justice




                                            3